Smith, J. Matthews applied by petition to the county court to reduce the assessment of his lands. He represented that he had given in for assessment fifty-nine tracts, within the time and in the manner prescribed by law, and the assessor had valued them; but the board of equalization had, arbitrarily and without any evidence, raised such valuations to the extent of $5,325; that this action was taken in his absence and without notice to him, but as soon as he learned what had been done he went before the board and unsuccessfully endeavored to induce it to reconsider its action. But the county court, finding that the petitioner had not asked for nor obtained the allowance of an appeal from the board, refused to entertain his petition or take jurisdiction of the matter. Matthews appealed to the circuit court and was there confronted with a motion to dismiss his appeal, upon two grounds : First — The appeal should have been taken from and before the equalization board, the county court being powerless to grant an appeal from the board to itself; and, Second — The county court has no appellate jurisdiction under any circumstances. But the circuit court denied the motion and proceeded to give Matthews such relief as, in its opinion, the proofs showed he was entitled to.  Taxes: Appeals from equa1 i zation board. The only question raised by the present appeal is one of jurisdiction. See. 5687, Mansfield’s Digest, after creating a board for the equalization of taxable values in each county, provides that any party aggrieved by any action of the board may appeal therefrom to the county court. It is not prescribed when nor how the appeal is to be prayed, nor by whom, nor upon what conditions it is to be granted. Our opinion is that, in this provision, the legislature did not use the terms “party” and “appeal” in their technical legal sense of party to a suit, and the removal of a cause from an inferior to a superior court for review; but in their popular signification of “person” in the one case, and “ invoke the aid of” in the other. This is the only construction upon which the provision can stand. For appeals only lie from one court to another; never from an executive officer to a court. By our constitution the powers of government are distributed among three distinct departments, each confided to a separate body of magistracy. And no person, or set of persons, of one of these departments, can exercise any power belonging to either of the others, except in certain instances, for which special provision is made, not necessary to be here enumerated. Now, the functions of the board of equalization are ministerial. Its members are assessors and valuers of property. None of the judicial power of the state is vested in them, either individually or collectively. 'Their power is limited to raising and reducing the valuation of property which the assessor has returned on his list. This is not a judicial proceeding. The conclusion reached by them is not the determination of a court. The board is not a court in any sense. No causes are pending before it for adjudication. Parties are not brought in by any sort of process. No judgment is rendered, and no means of enforcing any judgment are provided. Hence no appeal, strictly speaking, can be taken or authorized from its decision to the county court, or to any other court, because it is not a judicial tribunal competent to pass upon any case. Constitution of 1874 sec. 4, and art. 7, sec. 1; Dunn v. State, 2 Ark., 230; Allen, ex parte, 26 ib., 9; Logan Branch Bank, ex parte, 1 Ohio St., 432. The revenue act of January 1, 1853, sections 3 and 4 (■Gould’s Dig., ch. 11¡.8, secs. 35 and 36), enacted that any person who might think himself aggrieved by the assessment of his property might appeal to the county court and have the assessment corrected, if found incorrect; the appeal to be in writing, to state specially the grounds of appeal and the thing complained of, and no other matter to be considered by the court. In Redd v. St. Francis County, 17 Ark., 416, a land-owner filed his petition in the county-court to reduce and correct the assessment of his lands. And it was held the court had jurisdiction to grant the relief prayed for. There is nothing in Randle v. Williams, 18 Ark., 380, to conflict with this view. Eor, although it is said that if the assessment and levy of taxes upon the property of an individual be excessive, the appropriate remedy is by appeal to the county court; yet “ appeal ” must be read as equivalent to application, as construed in the previous case of Redd v. St. Francis County. No point is made as to the constitutionality of the act in creating boards of equalization. As was said by this court in Van De Griff v. Haynie, 28 Ark., 270, where the constitutionality of an act establishing a state board of equalization was challenged, the legislature has general power over the subject of taxation, and may select its agencies for determining and fixing taxable values. And this decision was adhered to in Edrington v. Matthews, 30 Ark., 665. Affirmed.